Citation Nr: 1142721	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a meniscectomy of medial cartilage of the left knee with osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his October 2010 hearing, the Veteran testified that x-rays of his left knee had been taken at a VA treatment facility in Rome, New York "this past summer."  The most recent VA x-rays of his left knee in the claims file are dated in March 2010.  On remand, updated VA treatment records must be obtained.

The most recent supplemental statement of the case was issued in January 2011.  Later in January 2011, the Veteran submitted the report of an October 2010 private CT scan of his left knee.  In March 2011, he underwent a VA joints examination which included an evaluation of his left knee.  No waiver of initial RO review has been provided by the Veteran or his representative with regard to this new evidence.  In fact, the Veteran affirmed at his October 2010 hearing that after the submission of any new evidence, he wanted the RO to make a decision on his claim first before the Board made a decision.  Therefore, on remand, the RO must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Community Based Outpatient Clinic in Rome, New York, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include the additional evidence received since the issuance of the January 2011 supplemental statement of the case.  Consider whether a separate rating for for limitation of motion based on arthritis and instability (Diagnostic Code 5010-5003-5257) is warranted; and whether a separate rating for limitation of flexion and extension under Diagnostic Code 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis).   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

